DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 20150067346 A1), in view of Csulits (US 8162125 B1).
Re Claim 1, Ross discloses an currency handling device (see Ross: e. g., Fig. 1, and, --a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc. Broadly, any device that can sense and capture electromagnetic radiation that has traveled through an object, or reflected off of an object, is a candidate to create a "scan" of the object..--, in [0022], [0025], [0037]) comprising: 
Ross however does not explicitly disclose a piece of note handling equipment configured to process a note within a controlled induction environment;
Csulits teaches a piece of note handling equipment configured to process a note within a controlled induction environment (see Csulits: e. g., Fig. 1, Fig. 18D, and, --a document processing system includes receiving a plurality of documents in an input receptacle of the document processing system. The plurality of documents includes currency bills and checks. Each document is associated with respective identifying information. The plurality of documents is transported along a transport path, one at a 
Ross and Csulits are combinable as they are in the same field of endeavor: device for authentication of notes, bills, currency..etc based on image processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ross’s apparatus using Csulits’s teachings by including a piece of note handling equipment configured to process a note within a controlled induction environment to Ross’s scanner and devices in order to denominate bills and/or extract a serial number from image data associated with bills regardless of the orientation of the currency bill during transportation and/or imaging (e.g., face up/down, forward/reverse) (see Csulits: e.g. in lines 41-62, col. 3),
Ross as modified by Csulits further disclose an image capture device integrated with the piece of note handling equipment, the image capture device configured to capture digital image data of at least a portion of the note as the note is processed by the piece of note handling equipment and before the note leaves the controlled induction environment (see Csulits: e. g., Fig. 1, Fig. 18D, and, --a document processing system includes receiving a plurality of documents in an input receptacle of the document processing system. The plurality of documents includes currency bills and checks. Each document is associated with respective identifying information. The plurality of documents is transported along a transport path, one at a time, from the input receptacle, past an image scanner. Each of the plurality of documents is imaged with the image scanner to produce image data.--, in lines 41-59, col. 2, in lines 41-62, 
and a processor coupled to the image capture device, the processor configured to attempt to authenticate the note (see Ross: e.g., -- systems for tracking a physical object to identify or authenticate it utilizing digital fingerprints which are based on natural features extracted from a digital image of the object.--, in abstract, and, --for a photograph we may want to use the digital image of the entire photograph for feature extraction.  Each photograph is different, and there may be unique feature information anywhere in the photograph.  So in this case, the authentication region will be the entire photograph. --, in [0020]-[0025]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23) by:
selecting at least one authentication region of the digital image data captured by the image capture device (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029]);
analyzing the at least one authentication region of the digital image data to form a digital fingerprint of the note (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029]), wherein the digital fingerprint comprises:
for each authentication region of the at least one authentication region:  data identifying the authentication region, the data including a location of the authentication region in the digital image data (see Ross: e.g., --The values may each comprise a sum, average, maximum or other function of the individual values of a corresponding group of pixels forming a sub-part of the region.  In some applications, a feature vector may identify a location and shape of a distinctive aspect within a selected region.--, in [0030], and [0038]); 
data identifying at least one location of interest in the authentication region (see Ross: e.g., --The values may each comprise a sum, average, maximum or other function of the individual values of a corresponding group of pixels forming a sub-part of the region.  In some applications, a feature vector may identify a location and shape of a distinctive aspect within a selected region.--, in [0030], and [0038]);
and for each location of interest of the at least one authentication region, data identifying at least one feature vector that characterizes the location of interest (see Ross: e.g., --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030]); and 
data identifying at least one of the currency handling device, the piece of note handling equipment, and the controlled induction environment interest (see Ross: e.g., --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]); 
storing the digital fingerprint in a database before the note leaves the controlled induction environment (see Ross: e.g., -- Then some or all of the extracted feature vectors may be combined to form a digital fingerprint, block 134, which is then stored, block 136, along with related data, block 138, as mentioned above.  The process returns or concludes at block 140. [0031] A database of digital fingerprints can form the basis of a system to track and trace the object--, in [0030]-[0031]); 
extracting at least one image feature from the digital image data; converting the at least one image feature to at least one image feature vector; accessing the database to retrieve the digital fingerprint (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]); and 
comparing the at least one image feature vector to the digital fingerprint (see Ross: e.g., --The server 412 has access to a datastore 420 which may be used to store digital fingerprints and related data.  The server can query or search the database 420 for digital fingerprint search and matching.--, in [0041], and, --a suspect or "target" object can be similarly "fingerprinted" and the subsequent fingerprint compared to the stored fingerprint of the original object.--, in [0045]-[0051]).

Re Claim 2, Ross as modified by Csulits further disclose wherein the note processed by the piece of note handling equipment comprises at least one of a paper note, paper bill, coin, or any other item of currency having a monetary value (see Ross: e.g., -- systems for tracking a physical object to identify or authenticate it utilizing digital fingerprints which are based on natural features extracted from a digital image of the object.--, in abstract, and, --for a photograph we may want to use the digital image of the entire photograph for feature extraction.  Each photograph is different, and there may be unique feature information anywhere in the photograph.  So in this case, the authentication region will be the entire photograph. --, in [0020]-[0025]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).

Re Claim 3, Ross as modified by Csulits further disclose wherein the piece of note handling equipment is configured to stack, count, and strap paper money notes (see Ross: e.g., -- systems for tracking a physical object to identify or authenticate it utilizing digital fingerprints which are based on natural features extracted from a digital image of the object.--, in abstract, and, --for a photograph we may want to use the digital image of the entire photograph for feature extraction.  Each photograph is different, and there may be unique feature information anywhere in the photograph.  So in this case, the authentication region will be the entire photograph. --, in [0020]-[0025]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).

Re Claim 4, Ross as modified by Csulits further disclose wherein the image capture device comprises at least one of a scanner, a camera, a specially-adapted sensor array from any of a CCD array, an imaging microscope, a smart phone camera, a video camera, an x-ray machine, or any other imaging capture device responsive to electromagnetic radiation (see Ross: e. g., Fig. 1, and, --a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc. Broadly, any device that can sense and capture electromagnetic radiation that has traveled through an object, or reflected off of an object, is a candidate to create a "scan" of the object..--, in [0022], [0025], [0037]).

Re Claim 5, Ross as modified by Csulits further disclose the processor is further configured to automatically select the at least one authentication region based on a predetermined fingerprint template (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106….We select at least one authentication region, block 122.  This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means.--, in [0029]-[0030]).

Re Claim 6, Ross as modified by Csulits further disclose herein the predetermined fingerprint template comprises a stored data structure that specifies a class of currency objects of which the note is a member, at least one authentication region for the class of currency objects, and at least one location of interest within the authentication region for generating the digital fingerprint of the note (see Ross: e.g., --at least one authentication region, block 122.  This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means.--, in [0023], and [0029]-[0030]).

Re Claim 7, Ross as modified by Csulits further disclose the predetermined fingerprint template is stored in a secure database to keep the location of the authentication region secret (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106….We select at least one authentication region, block 122.  This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means.--, in [0029]-[0030]).

Re Claim 8, Ross as modified by Csulits further disclose convert each feature vector within the digital fingerprint into an encrypted feature vector; and store each encrypted feature vector in a secure database (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]; also see Csulits: e. g., --The data file 436 may have any format that is readable by the financial institution system 103.  For example, the data file 436 may be a plain text file, a binary file, or a mixed text and binary file.  Additionally, the data file 436 may be encrypted or otherwise encoded to be readable only by the financial institution system 103, especially to ensure the security of the data in the data file 436.--, in lines 23-57, col. 52).

Re Claim 9, Ross as modified by Csulits further disclose wherein the digital image data includes a note serial number corresponding to the note and the database includes a plurality of digital fingerprints, wherein each digital fingerprint included in the plurality of digital fingerprints is associated with a note serial number for a particular note (see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).

Re Claim 10, Ross as modified by Csulits further disclose wherein the processor is further configured to:
extract the note serial number from the digital image data (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23);
access the database; and lookup the note serial number for the note in the database to retrieve the digital fingerprint (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).

Re Claim 11, Ross as modified by Csulits further disclose the processor is further configured to generate at least one of an indication of authenticity and a result of suspected non-authenticity for the note based on the comparison between the at least one image feature vector and the digital fingerprint (see Ross: e.g., -- objects may have permanent labels or other identifying information attached to them.  These can also be used as features for digital fingerprinting.--, in [0026], and ,-- a suspect or "target" object can be similarly "fingerprinted" and the subsequent fingerprint compared to the stored fingerprint of the original object.--, in [0051]).

Re Claim 12, Ross as modified by Csulits further disclose to generate a confidence metric associated with the at least one of the indication of authenticity and the result of suspected non-authenticity (see Ross: e.g.., -- for a record that matches the second digital fingerprint record.  "Matching" in this context may be relative to a threshold confidence level rather than a binary decision.  The requisite confidence level may vary depending on the specific application.  The confidence level required may be varied dynamically responsive to the data and experience with a given system.  If no "matching" record is returned, decision 210, update the second record (the digital fingerprint of the target object), block 212, to reflect that no match was found.--, in [0036]).

Re Claim 13, Ross as modified by Csulits further disclose wherein the result of suspected non- authenticity includes a sequence number indicating a strap number and a position of the note within a strap of 100 notes held together by a single paper band (see Csulits: e. g., -- a device processes a strap that supposedly includes one hundred U.S.  five dollar bills.--, in lines 12-31, col. 101).

Re Claim 14, Ross discloses a currency handling device (see Ross: e. g., Fig. 1, and, --a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc. Broadly, any device that can sense and capture electromagnetic radiation that has traveled through an object, or reflected off of an object, is a candidate to create a "scan" of the object..--, in [0022], [0025], [0037]) comprising: 
Ross however does not explicitly disclose a piece of note handling equipment configured to accept a note presented for deposit 
Csulits teaches a piece of note handling equipment configured to accept a note presented for deposit (see Csulits: e. g., Fig. 1, Fig. 18D, and, --a document processing system includes receiving a plurality of documents in an input receptacle of the document processing system. The plurality of documents includes currency bills and checks. Each document is associated with respective identifying information. The plurality of documents is transported along a transport path, one at a time, from the input receptacle, past an image scanner. Each of the plurality of documents is imaged with the image scanner to produce image data.--, in lines 41-59, col. 2);
Ross and Csulits are combinable as they are in the same field of endeavor: device for authentication of notes, bills, currency..etc based on image processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ross’s apparatus using Csulits’s teachings by including a piece of note handling equipment configured to accept a note presented for deposit to Ross’s scanner and devices in order to denominate bills and/or extract a serial number from image data associated with bills regardless of the orientation of the currency bill during transportation and/or imaging (e.g., face up/down, forward/reverse) (see Csulits: e.g. in lines 41-62, col. 3),
Ross as modified by Csulits further disclose an image capture device integrated with the piece of note handling equipment, the image capture device configured to capture digital image data of a portion of the note (see Csulits: e. g., Fig. 1, Fig. 18D, and, --a document processing system includes receiving a plurality of documents in an input receptacle of the document processing system. The plurality of documents includes currency bills and checks. Each document is associated with respective identifying information. The plurality of documents is transported along a transport path, one at a time, from the input receptacle, past an image scanner. Each of the plurality of documents is imaged with the image scanner to produce image data.--, in lines 41-59, col. 2, in lines 41-62, col. 3; also see Ross: e. g., Fig. 1, and, --a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc. Broadly, any device that can sense and capture electromagnetic radiation that has traveled through an object, or reflected off of an object, is a candidate to create a "scan" of the object..--, in [0022], [0025], [0037]);
a processor coupled to the image capture device, the processor configured to attempt to authenticate the note as the note is accepted by the piece of note handling equipment (see Ross: e.g., -- systems for tracking a physical object to identify or authenticate it utilizing digital fingerprints which are based on natural features extracted from a digital image of the object.--, in abstract, and, --for a photograph we may want to use the digital image of the entire photograph for feature extraction.  Each photograph is different, and there may be unique feature information anywhere in the photograph.  So in this case, the authentication region will be the entire photograph. --, in [0020]-[0025]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23) by:
extracting at least one image feature from the digital image data; converting the at least one image feature into at least one image feature vector; (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]);
accessing a database including a plurality digital fingerprints, wherein each digital fingerprint within the plural ity of digital fingerprints corresponds to a particular note and each digital fingerprint (see Ross: e.g., --The server 412 has access to a datastore 420 which may be used to store digital fingerprints and related data.  The server can query or search the database 420 for digital fingerprint search and matching.--, in [0041]) comprising:
at least one authentication region, for each authentication region (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029]):
data identifying the authentication region, the data including a location of the authentication region in digital image data of a portion of a particular note corresponding to a particular digital fingerprint (see Ross: e.g., --The values may each comprise a sum, average, maximum or other function of the individual values of a corresponding group of pixels forming a sub-part of the region.  In some applications, a feature vector may identify a location and shape of a distinctive aspect within a selected region.--, in [0030], and [0038]);
data identifying at least one location of interest in the authentication region (see Ross: e.g., --The values may each comprise a sum, average, maximum or other function of the individual values of a corresponding group of pixels forming a sub-part of the region.  In some applications, a feature vector may identify a location and shape of a distinctive aspect within a selected region.--, in [0030], and [0038]);
and for each location of interest of the at least one authentication region, data identifying at least one feature vector that characterizes the location of interest (see Ross: e.g., --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030]);
and data identifying at least one of the currency handling device, the piece of note handling equipment, and a controlled induction environment in which a particular digital fingerprint was formed (see Ross: e.g., --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]); and 
comparing the at least one image feature vector to at least one digital fingerprint included in the database (see Ross: e.g., --The server 412 has access to a datastore 420 which may be used to store digital fingerprints and related data.  The server can query or search the database 420 for digital fingerprint search and matching.--, in [0041], and, --a suspect or "target" object can be similarly "fingerprinted" and the subsequent fingerprint compared to the stored fingerprint of the original object.--, in [0045]-[0051]).

Re Claim 15, Ross as modified by Csulits further disclose wherein the digital image data includes a note serial number corresponding to the note and the plurality of digital fingerprints in the database is indexed by note serial numbers so that each note corresponding to a digital fingerprint is associated with a unique note serial number (see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).

Re Claim 16, Ross as modified by Csulits further disclose wherein the processor is further configured to:
extracting the note serial number corresponding to the note from the digital image data (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23);
querying the database to retrieve a digital fingerprint associated with the note serial number; and comparing the at least one image feature vector to the digital fingerprint associated with the note serial number (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).

Re Claim 17, Ross as modified by Csulits further disclose the processor is further configured to generate at least one of an indication of authenticity and a result of suspected non- authenticity for the note based on the comparison between the at least one image feature vector and the digital fingerprint (see Ross: e.g., -- objects may have permanent labels or other identifying information attached to them.  These can also be used as features for digital fingerprinting.--, in [0026], and,-- a suspect or "target" object can be similarly "fingerprinted" and the subsequent fingerprint compared to the stored fingerprint of the original object.--, in [0051]); and 
associate the result of suspected non-authenticity with an identifier for the note to facilitate identification of the note by the currency handling device (see Ross: e.g.., -- for a record that matches the second digital fingerprint record.  "Matching" in this context may be relative to a threshold confidence level rather than a binary decision.  The requisite confidence level may vary depending on the specific application.  The confidence level required may be varied dynamically responsive to the data and experience with a given system.  If no "matching" record is returned, decision 210, update the second record (the digital fingerprint of the target object), block 212, to reflect that no match was found.--, in [0036]).

RE Claim 18, Ross as modified by Csulits further disclose the currency handling device is at least one of an ATM machine and a currency counter (see Csulits: e. g., Fig. 1, Fig. 18D, and, --a document processing system includes receiving a plurality of documents in an input receptacle of the document processing system. The plurality of documents includes currency bills and checks. Each document is associated with respective identifying information. The plurality of documents is transported along a transport path, one at a time, from the input receptacle, past an image scanner. Each of the plurality of documents is imaged with the image scanner to produce image data.--, in lines 41-59, col. 2).
Re Claim 19, claim 19 is the corresponding method claim to claim 14 respectively.  Claim 19 thus is rejected for the similar reasons for claim 14. See above discussions with regard to claim 14 respectively. Ross as modified by Csulits further disclose a method of note authentication (see Ross: e. g., Fig. 1, and, --Methods and systems for tracking a physical object to identify or authenticate it utilizing digital fingerprints which are based on natural features extracted from a digital image of the object. --, in abstract).

Re Claim 20, Ross as modified by Csulits further disclose the at least one feature vector of the note is unique to at least one of a paper and a printing of the note (see Ross: e.g., -- systems for tracking a physical object to identify or authenticate it utilizing digital fingerprints which are based on natural features extracted from a digital image of the object.--, in abstract, and, --for a photograph we may want to use the digital image of the entire photograph for feature extraction.  Each photograph is different, and there may be unique feature information anywhere in the photograph.  So in this case, the authentication region will be the entire photograph. --, in [0020]-[0025]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).

Re Claim 21, Ross as modified by Csulits further disclose the portable optical device is installed at least one of a bank teller station and a money counter (see Csulits: e. g., Fig. 1, Fig. 18D, and, --a document processing system includes receiving a plurality of documents in an input receptacle of the document processing system. The plurality of documents includes currency bills and checks. Each document is associated with respective identifying information. The plurality of documents is transported along a transport path, one at a time, from the input receptacle, past an image scanner. Each of the plurality of documents is imaged with the image scanner to produce image data.--, in lines 41-59, col. 2).

Re Claim 22, Ross as modified by Csulits further disclose determining a result of suspected non-authenticity for the note based on the comparison between the image feature vector and the digital fingerprint; and refusing to exchange the note for other currency (see Ross: e.g., -- features are extracted, block 104, from the digital image data.  As explained, specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object.  The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106.--, in [0029], and, --the fingerprint may comprise one or more feature vectors.  The database should be secure.  In some embodiments, a unique ID also may be assigned to an object.  An ID may be a convenient index in some applications.  However, it is not essential, as a digital fingerprint itself can serve as a key for searching a database.  In other words, by identifying an object by the unique features and characteristics of the object itself, arbitrary identifiers, labels, tags, etc. are unnecessary and, as noted, inherently unreliable.--, in [0026]-[0030], and [0043]-[0047]; also see Csulits: e. g., Fig. 1, Fig. 20B, and, -- Authentication by use of the database is accomplished by comparing the identifying information (e.g., currency bill serial number, at least a portion of a check MICR line) in the records with data or information in the database.  Such authentication using the database does not require the presence of the authentication sensor 145.--, in lines 21-67, col 23).
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667